DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of a certified copy of FR 1103155 filed October 14, 2011 as required by 37 CFR 1.55 in the parent case US App No. 13/651,002.
Applicant’s claims to priority of US Provisional 61/547,289 filed October 14, 2011 is acknowledged. It is also acknowledged that the instant case is a divisional of 13/651,002 filed October 12, 2012.
Claim Status
Claims Filing Date
May 26, 2022
Amended
1
Cancelled
2, 17
Under Examination
1, 3-16, 18-20


	Applicant argues claim 1 is amended to incorporate the subject matter of claim 2 (Remarks pg. 6 para. 2).
Response to Arguments
Claim 10
Applicant’s arguments, see Remarks pg. 18 para. 5, filed May 26, 2022, with respect to claim 10 and the rejection of Nock Jr have been fully considered and are persuasive.  The rejection of Rioja ‘859 in view of either one of Rioja ‘870 or Bes and further in view of Nock, Jr has been withdrawn. 
	The applicant persuasively argues Nock Jr is suitable for aluminum containing tin (Remarks pg. 18 para. 5).
	Nock Jr teaches the invention is related to thermal treatment of “certain aluminum base alloys” (1:1:1-4) that contain about 2 to 7% Cu and 0.005 to 0.1% Sn (2:1:40-46) and magnesium is to be avoided with no more than 0.01% as an impurity (2:2:1-6). In contrast, the alloy of claim 1 requires 0.1 to 1.0% Mg and Rioja ‘859 teaches 0-5.0 and desirably 0.2 to 2.5% Mg (2:50-66). Due to the discrepancy between Mg content, it would not have been obvious to perform the additional cold working between preliminary aging and final aging as taught by Nock Jr in the multiple step aging process of Rioja ‘859.
Applicant’s arguments, see Remarks pg. 19 paras. 1, 6, filed May 26, 2022, with respect to claim 10 and the rejection of Di Russo have been fully considered and are persuasive.  The rejection of Rioja ‘859 in view of either one of Rioja ‘870 or Bes and further in view of Di Russo has been withdrawn.
	Di Russo teaches quenching treatment (T), plastic deformation (H) of not below 5%, first aging (A1) below 200°C for not longer than 20 hours, and further aging (A2) at a temperature and time not smaller than the one used in the first aging, including THA1HA2 (i.e. quenching, deformation, aging, deformation, aging) (2:1-22). In Di Russo (H) is defined as not being below 5%. In Rioja ‘859 in view of Rioja ‘870 stretching of 2% is performed (i.e. below 5%) (Rioja ‘870 6:54-51, Fig. 1). Further, claim 1 recites step f) of flattening and/or stretching at 0.5 to 3%. Alternatively, Rioja ‘859 in view of Bed teaches stretching of 1 to 5% (Bes [0050]), but claim 1 recites step f) of flattening and/or stretching of 0.5 to 3% (i.e. below 5%). Therefore, the teachings in Di Russo do not render claim 10 obvious (i.e. e) solution heating and quenching, f) flattening and/or stretching at 0.5 to 3%, g) short heat treatment, h) additional cold working of 1 to 10%, and i) aging treatment).
Claim 1
Applicant's arguments with respect to claim 1 filed May 26, 2022 have been fully considered but they are not persuasive.
	The applicant argues unexpected properties due to the short heat-treatment of step g) and the additional cold working of step h) because toughness measured by the R curve does not decrease significantly (Remarks pg. 8 para. 1).
	The burden is on the applicant to establish results are unexpected and are significant. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I). Applicant has not met the burden of providing evidence to support the allegation of unexpected properties due to the short heat-treatment over the teachings of the prior art.
	The applicant argues the multiple aging process with a first step of 150 to 415°F (121 to 213°C) for 0.1 to 100 hours and a second step of 100 to 330°F (38 to 166°C) 1 to 1000 hours (Rioja ‘859 4:4-18) does not teach or suggest the claimed short heat treatment of 130 to 170°C for 0.1 to 13 hours (Remarks para. spanning pgs. 9-10, pg. 10 para. 4).
	The examiner respectfully disagrees. The first step of the multiple aging process of Rioja ‘859 reads on and overlaps with the claimed short heat treatment of step g) such that a prima facie case of obviousness exists. MPEP 2144.05(I). Evidence to rebut the prima facie case of obviousness, such as establishing criticality of the claimed short heat-treatment, has not been provided. MPEP 2144.05(III) and 716.02(d).
The applicant argues the references do not teach or suggest the claimed properties (Remarks pg. 11 para. 2), where the short heat-treatment and additional cold working permit the 3-dimensional operation to get the final product and the intermediate properties after step g) are important in obtaining the final product (Remarks para. spanning pgs. 7-8).
In response to applicant's argument that the prior art does not teach or suggest the claimed properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The prior art teaches a composition (Rioja ‘859 2:50-66) and process (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, Fig. 1; Bes [0048]-[0050]) that are substantially similar to the instantly claimed composition and process. Absent evidence to the contrary, it appears the product of the prior art is substantially similar to the product claimed, including the claimed properties of the sheet obtained after step g).
	The applicant argues Rioja ‘859 provides an alloy with enhanced strength and fracture  toughness subjected to multiple aging processes (Rioja ‘859 abstract, 4:1-2) that have very high tensile yield strengths (Rioja ‘859 Fig. 3, Table II) (Remarks pg. 11 para. 2) characteristic of a T8 temper, but the short heat treatment of claim 1 is not an artificial aging for obtaining a T8 temper (Remarks pg. 13 para. 1).
	The examiner respectfully disagrees. The enhanced strength and fracture toughness in Rioja ‘859 are for the final product that is formed after completing both steps of the multiple step aging process (i.e. aging at 200 to 310°F then at 212 to 250°C, Fig. 3; aging at 300°F then at 212 or 250°F, Rioja ‘859 Fig. 3, Table II). The first step of the multiple step aging process reads on and overlaps with the claimed short heat treatment of step g) (Rioja ‘859 4:4-18). Rioja ‘859 does not present properties of the aluminum alloy after the first step of the multiple step aging process and before the second step (i.e. properties that would be commensurate in scope with the claimed properties that occur after the short heat treatment step g)).
	Evidence that the first step in the multiple step aging process of Rioja ‘859 achieves a T8 temper has not been presented. 
	The applicant argues Rioja ‘870 is directed to alloys having much higher strength than those claimed (Rioja ‘870 Fig. 1) (Remarks para. spanning pgs. 11-12, pg. 13 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is based on Rioja ‘859 in view of Rioja ‘870, where Rioja ‘870 is relied on to teach the obviousness of including casting, homogenizing, hot rolling, solution heat treatment, quenching, and stretching processes prior to multiple aging steps (Rioja ‘870 4:40-68, 5:all, 6:1-3, 24-28, 54-61, Fig. 1) in the process of Rioja ‘859 to advantageously provide desirable characteristics of strength and fracture toughness (Rioja ‘870 4:40-45). Further, the higher strength alloys of Rioja ‘870 are directed to alloys that have been finally formed, which are different than alloys after the short heat treatment of claimed step g).
	The applicant argues Bes is directed to an advantageous T8 temper aging process with an enhanced combination of strength and fracture toughness with tensile yield strength in the L-direction of at least 440 MPa (Remarks pg. 12 para. 1, pg. 13 para. 2).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is based on Rioja ‘859 in view of Bes, where Bes is relied on to teach the obviousness of casting, homogenizing to improve fracture toughness, hot rolling, solution heat treating, quenching, and stretching to prevent fracture toughness from decreasing and a high ratio of defective parts or difficult forming (Bes [0048]-[0050]). 
	The applicant argues the short heat treatment simplifies the manufacturing process, improves the balance of mechanical resistance and damage tolerance in an aged temper (Applicant’s specification [0034; Remarks pg. 7 para. 5), and provides stable properties that permit additional cold working (Remarks pg. 9 para. 1), where the cited references are directed to achieving the highest possible strength and not maintaining the stability of the product (Remarks pg. 12 para. 2).
In response to applicant's argument that the short heat treatment simplifies the manufacturing process and provides stable properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Rioja ‘859 teaches a multiple step aging process where the first step of the two step process reads on and overlaps with the claimed short heat treatment (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12). The final product is Rioja ‘859 is directed to after completion of the multiple step aging process, whereas the portion of Rioja ‘859 that renders the claim obvious is part of the process (i.e. not completion of the multiple step aging process). Since the entirety of the process of Rioja ‘859 does not read on the process of claim 1 through the short heat treatment of step g), then the final properties of Rioja ‘859 (i.e. through the entirety of the multiple step aging process) would not be expected to be the same as the properties of Rioja ‘859 through the first step of the process (i.e. only part of the multiple step aging process).
	The applicant argues that Rioja ‘859 teaches the workability of the alloy product is acceptable after short heat treatment but “only for a short time” (Rioja ‘859 3:30-34; Remarks pg. 12 para. 4).
	The examiner respectfully disagrees. The context of this teaching in Rioja ‘859 is important. Rioja ‘859 recites “solution heat treatment of a wrought or other formed product followed by rapid quenching renders, at least for a short time, the alloy product easily workable” (3:32-34). This teaching is not with respect to the workability of the alloy after short heat treatment as argued. Rather it is with respect to the workability of the alloy after solution heat treatment and quenching, which is commensurate with claim 1 step e). 
	The applicant argues the Office has not articulated why one of ordinary skill in the art would have selected the processes of Rioja ‘870 and evidence that these processes are conventional has not been presented (Remarks pg. 13 para. 4, pg. 14 para. 2) and that Rioja ‘870 teaches specific method steps to provide strength and fracture toughness (Rioja ‘870 4:40-45) (Remarks pg. 14 para. 3). 
	The examiner respectfully disagrees. Rioja ‘859 and Rioja ‘870 are both invented by Roberto J. Rioja of Lower Burrell (i.e. the same inventor) and the preparation process in Rioja ‘870 advantageously contributes to providing desirable strength and fracture toughness (Rioja ‘870 4:40-45). Further, Rioja ‘859 teaches the presence of solution heat treatment, quenching, and cold working in a conventional process (Rioja ‘859 3:30-40, 63), such that the solution heat treatment, quenching, and stretching (Rioja ‘870 4:40-68, 5:all, 6:1-3, 54-61, Fig. 1) are already present in Rioja ‘859.
	The applicant argues the Office has not articulated why one of ordinary skill in the art would have selected the processes of Bes and evidence that these processes are conventional has not been presented (Remarks pg. 13 para. 4, pg. 14 para. 2) and that Bes teaches a single step aging and two-step aging only in relate to welding (Bes [0051]), where Rioja ‘859 is not directed to welding (Rioja ‘859 abstract) (Remarks pg. 14 para. 3).
	The examiner respectfully disagrees. The argument with respect to the two-step aging process in Bes being related to welding is not commensurate in scope with the pending rejection because the rejection does not include the aging process of Bes. Further, the homogenization process of Bed improves fracture toughness performance (Bes [0048]) and stretching of 1 to 5% prevents fracture toughness from decreasing and industrial difficulty (Bes [0050]). Further, Rioja ‘859 teaches the presence of solution heat treatment, quenching, and cold working in a conventional process (Rioja ‘859 3:30-40, 63), such that the solution heat treatment, quenching, and stretching (Bes [0048]-[0050]) are already present in Rioja ‘859. 
 	The applicant argues Rioja ‘870 teaches an alloy with Hf (Rioja ‘870 Abstract), Rioja ‘859 does not teach Hf (Remarks para. spanning pgs. 14-15), and the presence of Hf achieves the best toughness-yield strength compromise (Rioja ‘870 4:11-35, Fig. 1) (Remarks pg. 15 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection of Rioja ‘859 in view of Rioja ‘870 relies on the obviousness of incorporating the casting, homogenizing, hot rolling, solution heat treatment, quenching, stretching process of Rioja ‘870 (Rioja ‘870 4:40-68, 5:all, 6:103, 54-61, Fig. 1) into the process of Rioja ‘859. Evidence that these processes of Rioja ‘870 are dependent upon the presence of Hf has not been presented. Rather, Rioja ‘859, which is argued above by applicant to not include Hf, also teaches solution heat treatment, quenching, and cold working (3:30-40, 3:63), suggesting that at least these three processes are not dependent upon the presence of Hf.
The applicant argues Rioja ‘870 Fig. 1 discloses stretching of 2% and 6% (Remarks para. spanning pgs. 15-16) where increasing stretching increases yield strength elongation and cold working permits increased mechanical properties (Rioja ‘859 3:34-42) such that one of ordinary skill in the art would be more included to choose 6% elongation (Remarks pg. 16 para. 2) and that the Office has not articulated why one of ordinary skill in the art would have the different components from the broader teachings of the cited references (Remarks pg. 16 para. 3).
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). In the instant case Rioja ‘870 teaches stretching of both 2% and 6% are known in the art (Rioja ‘870 Fig. 1), such that a teaching of 2% can be relied upon in the rejection.
Unexpected Results
Applicant's arguments with respect to unexpected results filed May 26, 2022 have been fully considered but they are not persuasive.
	The applicant argues the mechanical properties obtained following short heat-treatment are stable over time, simplifying the manufacturing process (Remarks pg. 20 para. 3) as evidenced by applicant’s Example 1 in Table 1 (Remarks pg. 20 para. 4).
In response to applicant's argument that the mechanical properties obtained follow the short heat treatment are stable over time, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	In Example 1 of applicant’s specification, the composition of the AA2198 alloy and the processing conditions (i.e. rolling ingot, homogenizing, hot-rolling, solution heat treating, quenching, elongation, and short heat-treatment) overlap with the composition and process of the prior art (Rioja ‘859 1:60-68, 2:1-8, 50-66, 3:64-68, 4:1-12; Rioja ‘870 6:54-61, Fig. 1; Bes [0050]). Since the composition and processing of the prior art are substantially similar to that claimed, including Example 1, absent evidence to the contrary, the resulting mechanical properties of the prior art are also substantially similar, including being stable over time and simplifying the manufacturing process.
The examiner respectfully disagrees that unexpected results have been established. Rioja ‘859 teaches a multiple step aging process with a first step at 250 to 425°F (121 to 218°C) for 1 to 50 hours (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12). This overlaps with the claimed short heat treatment such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues the mechanical strength, particularly Rp0.2(L) is high and increases with additional deformation, but toughness, KR, does not decrease significantly (Remarks pg. 20 para. 5), where Examples 2 and 4 in Tables 2 and 3 show the mechanical properties (Remarks para. spanning pgs. 20-21) where products made without a short heat treatment, such as Comparative Example 4, demonstrate that Kapp(T-L) significantly decreases between stretching of 3 and 5% (Table 6, [0080]) (Remarks pg. 21 para. 3).
	Applicant’s Example 2 is processed through short heat treatment, additional cold working, then aging, such that the data presented in Table 2 is commensurate in scope with pending claim 10. Applicant’s Example 4 is a comparative example that was processed without a short heat treatment (i.e. cold working, step f), then aging, step i)). 
To effectively rebut a prima facie case of obviousness the claimed subject matter must be compared with the  closest prior art. MPEP 716.02(e). The subject matter of Rioja ‘859 is closer than that of Comparative Example 4 because Rioja ‘859 teaches a multiple step aging where the first step reads on and overlaps with that claimed (Rioja ‘859 1:60-68, 2:1-8, 3:64-68, 4:1-12). In contrast, applicant’s Comparative Example 4 does not have a short heat treatment step, such that it is not the closest prior art. Evidence comparing applicant’s invention to closer prior art that includes a short heat treatment step has not been presented.
Double Patenting
	The applicant argues the short heat treatment is not an artificial aging for obtaining a T8 temper, and includes Rp0.2(L) of 220 to 290 MPa and Rp0.2(LT) of 200 to 270 MPa, which are not set out in the claims of US 10,400,313.
	The examiner respectfully disagrees. In US 10,400,313 (US ‘313) claims 1 and 2 recite a composition and method that overlap with that claimed, including the short heat treatment. US ‘313 claim 9 recites additional cold deformation and artificial aging that overlaps with the conditions of applicant’s claim 10. Further, US ‘313 teaches Rp0.2(L) of at least 220 MPa and Rp0.2(LT) of at least 200 MPa, which overlap with that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
New Grounds
Upon further consideration, a new grounds of rejection is made in view of Narayanan.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Line 2 “(g)” is inconsistent with the notation used to recite steps. It should be “g)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-16, and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 step h) line 1 “additional cold working” renders the claims indefinite. The term “additional” suggests a cold working step has already been performed and that another cold working step is required by claim 10. Claim 1 does not recite “cold working”. It is unclear what step could be a cold working step. It could be claim 1 step d) line 2 “optionally cold rolling” or step f) lines 1-2 “flattening and/or stretching…at least 0.5% and not more than 3%”. If it is claim 1 step d) line 2, the cold rolling is optional such that in the even it is not performed then the cold working of claim 10 step h) is not additional. For the purpose of examination claim 10 step h) will be given the broadest reasonable interpretation of claim 10 step h) requiring cold working of 1 to 10% of the sheet obtained after step g).
Claim 10 step h) lines 2-3 “additional deformation” renders the claim indefinite. It is unclear what deformation that of step h) is in addition to. It could be in in addition to d) hot rolling, d) optionally cold rolling, and/or f) flattening and/or stretching. For the purpose of examination claim 10 will be given the broadest reasonable interpretation of step h) requiring deformation between 1 and 10%.
Claim 11 lines 1-2 “said additional cold working is…at least 1%” renders the claim indefinite. It is unclear if this refers back to claim 10 step h) of additional cold working between 1 and 10% such that the upper limit is also necessarily 10% or if it is meant to be broader than claim 10, such that the additional cold working has a minimum value of at least 1%, but no maximum value. For the purpose of examination claim 11 will be given the broadest reasonable interpretation of the additional cold working being broader than that of claim 10 such that it has a minimum of 1%, but no maximum.
Claim 11 line 2 “conducted locally and/or in a generalized manner” renders the claim indefinite. It is unclear what the metes and bounds are of local cold working and/or cold working conducted in a generalized manner. It is unclear how this is different from “cold working”. For the purpose of examination claim 11 will be given the broadest reasonable interpretation of requiring the cold working to not be performed over the entirety of the sheet, such as a full sheet rolling process.
Claim 12 line 1 “said cold working” renders the claim indefinite. There is insufficient antecedent basis. Claim 12 depends from claim 10 which recites in step h) line 1 “additional cold working”. 
Claim 14 lines 2-4 “a process not comprising said short heat-treatment” renders the claim indefinite. It is unclear what the process does require. It appears that it could be any process that does not include said short heat-treatment (i.e. claim 1 step g)). It could also refer to the entirety of the process for manufacturing a flat-rolled product as recited in claim 1 or claim 10 or it could refer to any step of claim 1 or claim 10, which are separate processes. For the purpose of examination claim 14 will be given the broadest reasonable interpretation of referring to the process for manufacturing a flat-rolled product as recited in claim 10.
Claim 15 lines 2-3 “said sheet obtained after step i) is a AA2198 alloy sheet” renders the claim definite. It is unclear how the sheet becomes a AA2198 alloy (i.e. a specific composition narrower than that recited in claim 1) after step i). It appears that it is a AA2198 alloy at step a), which is before the sheet obtained after step i). For the purpose of examination claim 15 will be given the broadest reasonable interpretation of also limited the molten bath at claim 1 step a) to have a AA2198 composition.
Claim 18 lines 1-2 “the sheet obtained after step i) is a AA2198 alloy sheet” renders the claim definite. It is unclear how the sheet becomes a AA2198 alloy (i.e. a specific composition narrower than that recited in claim 1) after step i). It appears that it is a AA2198 alloy at step a), which is before the sheet obtained after step i). For the purpose of examination claim 18 will be given the broadest reasonable interpretation of also limited the molten bath at claim 1 step a) to have a AA2198 composition.
Claim 18 line 3 “said process” renders the claim indefinite. It is unclear what process this is referring to. It could refer to the entirety of the process for manufacturing a flat-rolled product as recited in claim 1 or it could refer to any step of claim 1 or claim 10, which are separate processes. For the purpose of examination claim 18 will be given the broadest reasonable interpretation of referring to the process for manufacturing a flat-rolled product as recited in claim 10.
Claim 16 is rejected as depending from claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rioja ‘859 (US 5,076,859) in view of either one of Rioja ‘870 (US 4,869,870) or Bes (US 2008/0289728).
Regarding claim 1, Rioja ‘859 teaches reduced density aluminum alloys for aircraft use (1:13-15) with a composition that overlaps with that instantly claimed (2:50-66) manufactured by conventional solution heat treatment and quenching (i.e. step e) and cold working (i.e. step f) (3:63) then a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claim 1
Claims 5-9, 20
AA2198
Rioja ‘859 Broad 2:50-60
Rioja ‘859 Desirable 2:61-66
Cu
2.1 – 3.9   
3 – 3.5
2.9 – 3.5
Up to 5.0
0.6 – 4.0
Li
0.7 – 2.0
0.85 – 1.2
0.8 – 1.1 
0.2 – 5.0
1.0 – 3.0
Mg
0.1 – 1.0
0.2 – 0.6
0.25 – 0.8
0 – 5.0
0.2 – 2.5
Ag
0 – 0.6
0.1 – 0.5; 0.15-0.4
0.10 – 0.50
0 – 2 
0.2 – 0.8
Zn
0 – 1 
Less than 0.4; 
less than 0.2
0.35 max
0 – 9.0
0.2 – 11 
Fe+Si
At most 0.20
-
Fe: 0.10 max
Si: 0.08 max
Fe: 0.5 max
Si: 0.5 max
-
At least one of the following:
Zr
Mn
Cr
Sc
Hf
Ti


0.05 – 0.18
0.1 – 0.6
0.05 – 0.3
0.02 – 0.2
0.05 – 0.5
0.01 – 0.15


0.08 – 0.15

At most 0.05 of Mn, Cr, Sc, Hf

0.01 – 0.10


0.04 – 0.18
0.50 max
0.05 max
-
-
0.10 max


0 – 1.0
0 – 1.0
-
-
-
-


-
0.1 – 0.8
-
-
-
-
Other
At most 0.05 each; at most 0.15 total
-
At most 0.05 each; at most 0.15 total
0.25 each; 0.5 total
-
Al
Remainder
-
Remainder
Balance
Balance


Rioja ‘859 is silent to preparing a molten metal bath, casting a rolling ingot, hot rolling, and the amount of cumulated deformation during the flattening and/or stretching.
Rioja ‘870 teaches a method for producing lithium containing aluminum base alloys (1:5-10) comprising providing the alloy as an ingot by casting (i.e. steps a and b), homogenizing (i.e. step c) (4:40-68), hot rolling into a sheet (i.e. step d), solution heat treatment (5:all), quenching (i.e. step e) (6:1-3) and stretching at 2% (i.e. step f) (6:54-61 and Fig. 1) then performing multiple aging steps with stretching after part of such multiple aging steps (6:24-28).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to manufacture the sheet of Rioja ‘859 using the process of Rioja ‘870 because it’s a conventional process known by Rioja (i.e. the same inventor) to form a lithium containing aluminum base alloy sheet (Rioja ‘859 1:6-10; Rioja ‘870 1:5-10) where this preparation process contributes to providing the most desirable characteristics of both strength and fracture toughness (Rioja ‘870 4:40-45).
As an alternative to Rioja ‘870, Bes teaches a method of manufacturing an aluminum alloy ([0003]) comprising casting an ingot (i.e. step b) ([0048]), homogenizing (i.e. step c) ([0048]), hot rolling (i.e. step d), solution heat treating, quenching (i.e. step e) ([0049]), and stretching from 1 to 5% (i.e. step f) ([0050]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Rioja ‘859 to manufacture the alloy for the multiple step aging process using the process taught by Bes because the process of Bes is a conventional process known for forming aluminum alloys for use in the aerospace industry (Bes [0003]; Rioja ‘859 1:6-10 and 22-26) where the homogenization step improves fracture toughness performance in some instances (Bes [0048]) and stretching of 1 to 5% to prevent fracture toughness from decreasing and to prevent industrial difficult such as a high ratio of defective parts or difficult forming, both which increase the cost of the product (Bes [0050]).
Rioja ‘859 in view of either one of Rioja ‘870 or Bes teaches a composition (Rioja ‘859 2:50-66) and processes (i.e. molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching, and short heat-treatment; Rioja ’859 1:60-68, 2:1-8, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including after 0 to 50 days of short heat-treatment, the sheet obtained after step g) comprises a combination of: at least one property selected from the group consisting of: (i) Rp0.2(L) of at least 220 MPa and less than 290 MPa and (ii) Rp0.2(LT) of at least 200 MPa and less than 270 MPa, and at least one property selected from the group consisting of (1) A% (L) at least 14% and (2) A % at least 24%. 
Regarding claim 3, Rioja ‘859 teaches sheet thicknesses of 0.039 to 0.125 inches (1 to 3.2 mm) (Table I). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Rioja ‘859 in view of Rioja ‘870 teaches cold working (Rioja ‘859 3:34-41 and 59-62) with 2% stretch (Rioja ‘870 6:54-61 and Fig. 1). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I).
Alternatively, Rioja ‘859 in view of Bes teaches cold working (Rioja ‘859 3:34-41) from 1 to 5% where above 5% fracture toughness tends to decrease, industrial difficulties such as a high ratio of defective parts of difficult forming could be encountered, which increase the cost of the product (Bes [0050]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Rioja ‘859 teaches up to 5.0 wt% Cu (2:50-60) and more desirably 0.6 to 4.0 wt% Cu (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).	
Regarding claim 6, Rioja ‘859 teaches 0.2 to 5.0 wt% Li (2:50-60) and more desirably 1.0 -3.0 wt% Li (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 7, Rioja ‘859 teaches 0 to 5.0 wt% Mg (2:50-60) and more desirably 0.2 to 2.5 wt% Mg (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 8, Rioja ‘859 teaches 0 to 2.0 wt% Ag and 0 to 9.0 wt% Zn (2:50-60) and more desirably 0.2 to 0.8 wt% Ag and 0.2 to 11 wt% Zn (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 9, Rioja ‘859 teaches 0 to 1.0 wt% Zr and 0 to 1.0 wt% Mn (2:50-60). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Rioja ‘859 is silent to the presence of Ti.
Rioja ‘870 teaches a lithium containing aluminum base alloy (1:6-10) comprising 0.05 to 0.2 wt% Ti (3:53-56).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the composition of Rioja ‘859 to include 0.05 to 0.2 wt% Ti because it is a known grain structure control material (Rioja ‘870 3:53-56). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Rioja ‘870, Bes teaches a Cu-Li-Ag-Mg alloy (Table 1) comprising 0.05 to 0.15 wt% Ti ([0038]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the composition of Rioja ‘859 to include 0.05 to 0.15 wt% Ti because it is a grain refiner or anti-recrystallization element (Bes [0038]).
Regarding claim 13, Rioja ‘859 in view of either one of Rioja ‘870 or Bes teaches a composition (Rioja ‘859 2:50-66) and processes (i.e. molten metal bath, casting, hot rolling, solution heating and quenching, flattening and/or stretching, and short heat-treatment; Rioja ’859 1:60-68, 2:1-8, 3:64-68, and 4:1-12; Rioja ‘870 4:40-68, 6:1-3, 24-28, 54-61, and Fig. 1; Bes [0048]-[0050]) that are substantially similar to the composition and processes of the instantly claimed invention. It appears that the product of the prior art is substantially similar to the product claimed, including from 0 to 50 days after short heat-treatment, the sheet further comprises a combination of at least one property selected from the group consisting of: (iii) Rm(L) of at least 340 MPa and (iv) Rm(LT) of at least 320 MPa, and at least one property selected from the group consisting of (3) Rm/Rp0.2(L) of at least 1.40 and (4) Rm/Rp0.2(LT) of at least 1.45. 
Regarding claim 19, Rioja ‘859 teaches a multiple step aging process including a first step in a temperature range of 250 to 425 °F (121to 218 °C) for 1 to 50 hours (i.e. step g) (1:60-68, 2:1-8, 3:64-68, and 4:1-12). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 20, Rioja ‘859 teaches 0 to 2.0 wt% Ag and 0 to 9.0 wt% Zn (2:50-60) and more desirably 0.2 to 0.8 wt% Ag (2:61-66). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1, 4, 7-9, 13, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narayanan (US 5,116,572).
Regarding claims 1, 4, 7, 8, 9, 13, 19, and 20, Narayanan teaches an aluminum-lithium alloy (1:16-19) with a composition that overlaps with that claimed (2:41-68, 3:1-9) manufactured by taking a molten form, casting, homogenizing, rolling, solution treatment, quenching, stretching on the order of 1 to 3% (3:10-26) then aging to achieve moderately high strength with high fracture toughness at about 250 to 300°F (121 to 148°C) (i.e. about 300°F, 148°C, overlaps with 150°C) for about 4 to 24 hours (3:38-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1
Claims 5-9, 20
AA2198
Narayanan 2:41-68, 3:1-9
Cu
2.1 – 3.9   
3 – 3.5
2.9 – 3.5
2.1 to 2.9
Li
0.7 – 2.0
0.85 – 1.2
0.8 – 1.1 
About 2.0 to 2.4
Mg
0.1 – 1.0
0.2 – 0.6
0.25 – 0.8
0.3 to 0.9
Ag
0 – 0.6
0.1 – 0.5; 0.15-0.4
0.10 – 0.50
-
Zn
0 – 1 
Less than 0.4; 
less than 0.2
0.35 max
0.25 max
Fe+Si
At most 0.20
-
Fe: 0.10 max
Si: 0.08 max
Up to 0.3 max
At least one of the following:
Zr
Mn
Cr
Sc
Hf
Ti


0.05 – 0.18
0.1 – 0.6
0.05 – 0.3
0.02 – 0.2
0.05 – 0.5
0.01 – 0.15


0.08 – 0.15

At most 0.05 of Mn, Cr, Sc, Hf

0.01 – 0.10


0.04 – 0.18
0.50 max
0.05 max
-
-
0.10 max


0.08 to 0.15
-
0.10 max
-
-
0.15 max
Other
At most 0.05 each; at most 0.15 total
-
At most 0.05 each; at most 0.15 total
At most 0.05 each;
At most 0.15 total
Al
Remainder
-
Remainder
Balance


The composition (Narayanan 2:41-68, 3:1-9) and processing (Narayanan 3:10-26, 38-60) of the prior art are substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the properties claimed, including 0 to 50 days after completion of aging at least one of (i) Rp0.2(L) of 220 to 290 MPa and (ii) Rp0.2(LT) of 200 to 270 MPa, at least one of (1) A%(L) of at least 14% and (2) A%(LT) of at least 24% (claim 1), at least one of (i) Rm(L) of at least 340 MPa and (II) Rm(LT) of at least 320 MPa, and at least one of (1) Rm/Rp0.2(L) of at least 1.40 and (2) Rm/Rp0.2(LT) of at least 1.45 (claim 13). 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narayanan (US 5,116,572) as applied to claim 1 above, and further in view of Rioja ‘342 (US 5,066,342)
Regarding claim 3, Narayanan is silent to the sheet after step d) having a thickness of 0.5 to 15 mm.
Rioja ‘342 teaches an aluminum lithium alloy (2:20-24) with a thickness of 0.1 to 0.25 inches (2.54 to 6.35 mm) for a sheet and 0.25 to 6.0 inches (6.35 to 152.4 mm) for a plate (6:1-19).
It would have been obvious to one of ordinary skill in the art in the process of Narayanan to manufacture a 2.54 to 6.35 mm sheet or a 6.35 to 152.4 mm plate because these are known aluminum lithium alloy (Rioja ‘342 2:20-24) sheet and plate thicknesses (Rioja ‘342 6:1-19) for use in wing spars or wing or body panels (Rioja ‘342 6:12-19; Narayanan 1:36-53).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,400,313 (US App. No. 14/783,449). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach an overlapping composition and process (claims 1 and 9) with overlapping properties (claim 15).
Claims 1, 3-9, 13, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,501,835 (US App. No. 14/781,096).
Although the claims at issue are not identical, they are not patentably distinct from each other because they teach an overlapping composition and process (claim 1).
Related Art
Lin (Lin et al. Effect of heat treatment process on tensile and corrosion properties of 2A97 Al-Li alloy. Zhongguo Youse Jinshu Xuebao (2012), 22(8), 2181-2186.)
Lin teaches the effect of heat treatment processes on tensile and corrosion properties of 2A97 Al-Li alloy, which has a composition that overlaps with that claimed, where compressing included multi-step deformation and two-step aging of pre-deformation 5%+100°C for 1.5 h+mid-deformation 5% + 160°C, t (abstract). Lin is dated August 2012, which is after applicant’s priority date of October 14, 2011. 
Cho (US 2005/0189048)
Cho teaches a copper-bearing aluminum alloy ([0001]) with a composition that overlaps with that claimed ([0008]-[0013]) manufactured by solution heat treatment ([0017]), quenching ([0018]), cold working 1 to 10% ([0019]), then artificial aging preferably from about 275 to about 340°F (135 to 171°C) for at least 30 minutes, and generally about 6 to 50 hours ([0021]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735